Name: 98/487/EC: Council Decision of 13 July 1998 concerning the conclusion of an International Agreement in the form of an Agreed Minute between the European Community and the United States of America on humane trapping standards
 Type: Decision
 Subject Matter: leather and textile industries;  environmental policy;  America;  European construction;  international affairs
 Date Published: 1998-08-07

 7.8.1998 EN Official Journal of the European Communities L 219/24 COUNCIL DECISION of 13 July 1998 concerning the conclusion of an International Agreement in the form of an Agreed Minute between the European Community and the United States of America on humane trapping standards (98/487/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 113 and 100a in conjunction with Article 228(2), first sentence and Article 228(3) first subparagraph thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the Council's Decision of June 1996 laying down negotiating directives and authorising the Commission to negotiate an agreement on humane trapping standards with Canada, the Russian Federation, the United States and any other interested country, Having regard to the Council's Decision of 22 July 1997 approving the Agreement on international humane trapping standards between the European Community, Canada and the Russian Federation and calling upon the Commission to intensify its efforts to reach an agreement with the United States of America that is equivalent to the Agreement with Canada and the Russian Federation, Whereas Regulation (EEC) No 3254/91 (3), and in particular the second indent of Article 3(1) thereof, refers to internationally agreed humane trapping standards with which trapping methods used by third countries that have not prohibited leghold traps must conform in order for those countries to be able to export pelts and products manufactured from certain species to the Community; Whereas the Agreement's main purpose is to lay down harmonised technical standards offering a sufficient level of protection to the welfare of trapped animals and governing both the production and use of traps, and to facilitate trade between the Parties in traps, pelts and products manufactured from species covered by the Agreement; Whereas implementation of the Agreement requires the establishment of a timetable of testing and certifying the conformity of traps with the standards laid down and for the replacement of uncertified traps; Whereas the Agreement in the form of an Agreed Minute attached to this Decision is consistent with the negotiating directives referred to above; whereas it therefore satisfies the concept of internationally agreed humane trapping standards referred to in the second indent of Article 3(1) of Regulation (EEC) No 3254/91; Whereas the International Agreement in the form of an Agreed Minute between the European Community and the United States of America on humane trapping standards should be approved, HAS DECIDED AS FOLLOWS: Article 1 The International Agreement in the form of an Agreed Minute between the European Community and the United States of America on humane trapping standards is hereby approved. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall notify to the United States of America the instrument of conclusion (4). Done at Brussels, 13 July 1998. For the Council The President W. SCHÃ SSEL (1) OJ C 32, 30. 1. 1998, p. 8. (2) OJ C 210, 6. 7. 1998. (3) Council Regulation (EEC) No 3254/91 of 4 November 1991 prohibiting the use of leghold traps in the Community and the introduction into the Community of pelts and manufactured goods of certain wild animal species originating in countries which catch them by means of leghold traps or trapping methods which do not meet international humane trapping standards (OJ L 308, 9. 11. 1991, p. 1). (4) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.